DENY; and Opinion Filed December 10, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01235-CV

                              IN RE PAMELA JANSON, Relator

                 Original Proceeding from the 469th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 469-54543-2016

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       In this original proceeding, relator complains the trial court abused its discretion by holding

her in contempt for violating a modification order in a suit affecting the parent-child relationship.

An individual who is held in contempt, but not subject to confinement, may seek relief by petition

for writ of mandamus. In re Reece, 341 S.W.3d 360, 370 (Tex. 2011) (orig. proceeding) (citing

In re Long, 984 S.W.2d 623, 625 (Tex. 1999) (orig. proceeding) (per curiam)); In re D.C.S., No.

05-18-00750-CV, 2018 WL 4237567, at *1 (Tex. App.—Dallas Sept. 6, 2018, no pet.) (mem. op.)

(“[P]arty seeking review of a contempt order that does not involve confinement may file a petition

for writ of mandamus.”). Mandamus, however, is an extraordinary remedy, In re Sw. Bell Tel.

Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding), and a writ will issue only when (1)

the trial court clearly abused its discretion, and (2) the relator has no adequate remedy by appeal,

In re Reece, 341 S.W.3d at 364. A trial court clearly abuses its discretion if it reaches a decision

so arbitrary and unreasonable as to amount to a clear and prejudicial error of law or if it clearly
fails to correctly analyze or apply the law. In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379,

382 (Tex. 2005) (orig. proceeding) (per curiam).

        Based on the record before us, we conclude relator has not shown she is entitled to the

relief requested. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP.

P. 52.8(a) (the court must deny the petition if the court determines relator is not entitled to the

relief sought).




                                                   /Craig Stoddart/
                                                   CRAIG STODDART
                                                   JUSTICE




181235F.P05




                                               –2–